Sweeney, J. P.
Petitioners are the owners of certain land in the Town of Schuyler Falls which they desire to develop for the purpose of locating a mobile home park. An application was filed by petitioners with the Town Board seeking approval of a subdivision plan for such park. The record reveals that petitioners were thereafter requested to submit the subdivision plan to the Town Planning Board; that, after a hearing, *427the Planning Board disapproved the plan; and that the application was then resubmitted to the Town Board and denied. Among the reasons stated by various members of the Town Board for disapproval of the subdivision plan were: (1) "pollution of the Salmon River”, (2) "environmental impact on the area” and (3) "population impact on the Peru School District”. This appeal ensued.
In urging reversal, appellants maintain the Town Board acted within its authority in denying the application and that its determination was not arbitrary or capricious. Petitioners, on the other hand, contend that the Town Planning Board, and not the Town Board, had the responsibility to approve or deny the plan; that in any event, the ordinance in question is illegal because it fails to provide procedures for review, and, finally, the determination of the Town Board was arbitrary and capricious.
The ordinance in question specifically provides that no land shall be subdivided until a proposed subdivision plan shall have been submitted to and approved by the Town Board. Section 5 of the ordinance provides that no such subdivision plan shall be approved until all street and sidewalk pavements, storm sewers and catch basins for the removal of surface waters have been installed, or provision made to insure such installation, and no improvements such as water supply, drainage, sewerage, sewage disposal, gas or electric service or grading, paving or surfacing of streets shall be made until such plans for the subdivision and also plans for such improvements have been formally approved by the Town Board.
While section 276 of the Town Law provides that a town board may authorize a planning board to approve plats showing lots, streets, etc., sections 3 and 4 of the instant ordinance reserve such authority in the town board. This the town had the power to do (Town Law, § 261; Town of Cairo v Cairo Fair Grounds, 46 AD2d 566), with the limitation that the exercise of such power be not arbitrary or capricious. (Matter of Green Point Sav. Bank v Board of Zoning Appeals, 281 NY 534.)
The critical issue for our determination, therefore, is whether the Town Board’s disapproval of petitioners’ subdivision plan was arbitrary or capricious. We are concerned here with an area of 60 acres on which it is contemplated erecting some 197 trailers. The exhibits attached to the petition demonstrate that section 5 of the ordinance was not complied *428with. It is quite apparent that such a development will result in increased pollution and have an impact on the water supply, sewage disposal and school system of the town. These are some of the factors expressed by members of the Town Board for denying petitioners’ application. Considering the record in its entirety, we are of the view that such disapproval was not arbitrary or capricious. This is particularly so in light of the present environmental concern and the spiralling cost of education. Since the final approval was lodged in the Town Board, it was not required to set forth specific standards for denying the application. (Town of Cairo v Cairo Fair Grounds, supra, p 569.) Finally, we find no merit to petitioners’ contention that the ordinance fails to provide procedures for review of subdivision plans.
The judgment should be reversed, on the law and the facts, and the petition dismissed, with costs.